Powell, J.
This case arose alter the passage of the act approved August 21, 1911 (Acts 1911, p. 149), under which no judgment of a trial court in a criminal case is to be reversed “for lack of proof of venue or of the time of the commission of the offense, save where the particular point has been specifically raised by a ground of the original or amended motion for a new trial.” The only point insisted on in this court is that the State did not sufficiently show the time when the *137offense was committed, so as to affirmatively prove that it was within the statute of limitations; but the motion for a new trial contains no such specific ground. Hence the act cited applies, and the judgment is affirmed. Judgment affirmed.
Decided November 20, 1911.
Indictment for sale of liquor; from Kabun superior court— Judge J. B. Jones.
July 7, 1911.
T. L. Bynum, R. E. A. Hamby, W. S. Paris, for plaintiff in error.
Robert McMillan, solicitor-general, J. G. Edwards, contra.